Hon. E.R. Wright,Superintendent
State Sohoolfor the Deaf
TravisCounty
Austin, Texas
oear Ear:                      OpinionNo. O-25@
                               Rer Whethera personwho receiveda oouree
                                   of nursingtrainingat the State Hoe-
                                   pita1 %t Sai?ltorlmIs a graduatenurse
                                                     of the ap~oprfdt%on
                                   zri;in the xneanlng
                                       .
               We have your letterof July 22, 1940, which reado as
followet
            "Xn the appropr?Btion
                               bill for sleemoqynary
    In&ltut%ons,the bill pra.@deeior two graduate
    nursee. The law iurthern&m fea?thprovlslonior a
    state   Boaru of mursee Hlralmw    There   is a group of
    hospitnlswh%oh me aStilistci%th thla Boata fey the
    purpareof tmln3.ng numm        .'Eha
                                       State Eloapital
                                                     at
    Senltorlm 115net affllktcrbwith this arganlxatlon
    but plwpoeea to train nuraezi.
             ~"Couldap%rtgwhohae qualffledbygr?kduat-
    ing frontIAL6 hoapitalat Sanltorlum,Texosl be consld-
    szud a~gra8uatenurse as the tern is appliedIn the
    appropriation bill?"
              We believethat the phrase "graduatenurse as used In ths
appropriation b%ll for EleemoeynasyInatitutlone"was used in the a8me
sense as In Article4518 and 4518a of the Revlaed'Civil
                                                     Statuteaof
Texas which read ae follonsz
            "Art. 4518.QWLlZ'ICATIONS
                                    OF tRiRSE3'
                                              TRAIEES@
    SCHOOLSAND ARPLfcAmTs
             All specialhtmpltalsapprovedby~theBfMrd of
    Nurse Nxant~ers,andgeneral ho pitale,whfch are equipped
    with not lesa than twenty-five9Q$i)beds, amI whioh have
    a Ually annual averageof not less thtLOfLfteen (15) patlentr,
    and which tetiahthe oouree of study presarlbedby the Board
                       of the State of Texas,aYe hereby~ cqn-
    of Nuree ExBrainerii
    stitutedduly qualifiedand acmedlted nursingschools. A
    generalhospital,aa the term Is hers uaed, Is a public or
    private1nstltutLonwhere men, women and childrenare
Hois. B.R. l!Mght,     Pegs 2                                  O-2564


     treatedfor all klnds of diseases,bodily in,jurjr,
                                                     or
     physloalderamlty by means OS both medloaland su.rg$caf
     treatment,and which maintainsan organizedstaff of
     phyalaiuns and surgeonsllaenaedto praotice medlofne fn
     the etate oi Texas.
               4Art. 45laEi.    CEFtTIWGATION
                                            OF QRADUATgS;EXIW-
     It?ATIONl3XSTATEBOARVOFt4UFtSE6X.AMINHRS
               No person shall be eertii'ledas a graduateof
     an such nursingsc,hool  unless such person&as had t&ee
     (331 full years of w-k and study in such schoolunder a
     ra&istereUnurse, two (2) year8 of whfah murrt be eontln-
     uous In the s&o01 of'nursingfrom which bhe has graduated,
     or two (2) conMnuous~yearsin a spcclalhospitaland one
     (1) oontlnuaustil.Zyear in a generalhospital. And maoh
     graduateupon praurntingsuch cei?ttifiuate  to the State
     mardo?NurBC~              shall upon the papkent or re-
     quired f'eesbe entitlwl to take the examlnatlons  presurlbed
     by the StateBoardi 8nd u$on making the passinggrades
     prescribed by the Board, shall be entitledto reoaive
     from aald Phard     a certtiloate   certifying   that auah person
     le a graduatenurse end entitled to practlaeas a regls-
     tersad~m.rsein the State or Texs8."
             These Statutesti conatrud in our oplnMn8 No. O-882 and
SupplementalopinibnBoo,o-88211, copies0r which are anelosedherew%th,
requlrathat a perron must have at least one year*8 trainingln a gemal
hospltalin ordee to be entitledCo be aertiriedas a rtkglateredgraduate
nuraea
             Xou state that the Wite Hospitalat ganltoritmr  is not
affiliatedwith tha &ate Board of Rarse l?xamlners.A person receiving
his entiret&Wnl.ngat th%s hospitalla thereforenot ellglbleto be
         as a registered graduate nurse under Artlclete4528 and 451aa,
Crertirled
Revlsetl
       Civil hitatutes,192fi.
              It is OUT opinion,tiherefore, that a party who has graduate
from a coursein tiurslng given at the State Hospitalat Sanltorlum Texas,
may not be conaidored GB a graduate nurse as that term is used in the
eppropriatfon bill.
                                         Youre very truly
                                         ATTORlUiXQSNHRitL
                                                         OF !lXXAS



APPROV6UAU(f9, 1940
s/ EroverSeller6
FgzSlPASSIS?%Nl!
ATTOHNXYWNICRAL